Consent Of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement of Smithfield Foods, Inc. on Form S-8 (No. 333-123418) of our report dated June 29, 2010, relating to the statements of net assets available for benefits of John Morrell & Co. Salaried Employees Incentive Savings Plan as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009, included within the Form 11-K for John Morrell & Co. Salaried Employees Incentive Savings Plan for the plan year ended December 31, 2009. /s/Goodman & Company, LLP Norfolk, Virginia June
